Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-16 of U.S. Application 17/308,138 filed on May 05, 2021 are presented for examination.

Reasons for Allowance

Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest a device for electric power system voltage control, comprising: calculate a ratio of the source energy packets and received energy packets; and, a voltage controller in communication with the energy packet calculator to: compare the ratio and a derivative of the ratio with a threshold; and, when the ratio and the derivative of the ratio exceed the threshold, initiate a control action in combination with the other limitations of the claim.

Claims 2-6 are also allowed as they depend on allowed claim 1.

Regarding claim 7, the prior art of record taken alone or in combination fail to teach or suggest a system for electric power system voltage stability, comprising:  calculating received energy packet values for the time interval as a numerical integration of the product of instantaneous voltage and current measurements at the remote point over that time interval; and, calculating a ratio of the source energy packets and the received energy packets and, a voltage stability controller in communication with the energy packet calculator to: compare the ratio of the source energy packets and a derivative of the ratio of the source energy packets to a threshold; and, when the ratio and the derivative of the ratio exceed the threshold, initiate a control action in combination with the other limitations of the claim.

Claims 8-10 are also allowed as they depend on allowed claim 7.

Regarding claim 11, the prior art of record taken alone or in combination fail to teach or suggest a method for electric power system voltage control, comprising:  calculating a time interval power as a sum of the calculated products of the current and voltage measurements over the time interval; calculating an energy packet value for the time interval as a numerical integration of the product of instantaneous voltage and current measurements over that time interval; and, calculating a ratio of the source energy packets and the received energy packets; and Page 21 of 24Attorney Docket No. 19-105.CON Non-Provisional Application controlling a voltage of the electric power system by: comparing the ratio and a derivative of the ratio with a threshold; and when the ratio and the derivative of the ratio exceed the threshold, initiating a control action in combination with the other limitations of the claim.

Claims 12-16 are also allowed as they depend on allowed claim 11.

Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dolezilek et al (USPGPub 20090296583): discloses IEDs with a stimulus. 

Eaves et al (USPGPub 20090204268): discloses a power distribution system for transferring of energy. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868